     Case 3:20-cv-00809-L-DEB Document 19 Filed 04/21/21 PageID.183 Page 1 of 12



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11      GREGORY ARNOLD, an individual,              )   Case No. 3:20-cv-00809-L-DEB
                                                    )
12                          Plaintiff,              )
                                                    )   ORDER GRANTING JOINT
13            v.                                    )   MOTION AND ENTERING
                                                    )   STIPULATED PROTECTIVE
14      CORECIVIC OF TENNESSEE, LLC;                )   ORDER
        and DOES 1 through 25, Inclusive,           )   DKT. NO.
15                                                  )
                            Defendants.             )
16                                                  )
                                                    )
17
18            With good cause appearing, the Court adopts and enters the parties’ stipulated
19      protective order terms as follows:
20            In order to facilitate the exchange of information and documents, which may
21      be confidential for competitive reasons and/or privacy protected under federal and/or
22      state laws, and privacy rights, the parties have agreed to be bound by the terms of
23      this Stipulated Protective Order (“Order”).
24            The materials to be exchanged throughout the course of the litigation between
25      the parties may contain information protected from disclosure by the right to privacy
26      set forth in Article I, Section 1 of the California Constitution and trade secret or other
27      confidential research, technical, cost, price, marketing or other commercial
28      information, as is contemplated by Federal Rule of Civil Procedure 26(c)(1)(G). The

             ORDER GRANTING JOINT MOTION AND ENTERING STIPULATED PROTECTIVE ORDER
                                                            USDC Case No. 3:20-cv-00809-L-DEB
     Case 3:20-cv-00809-L-DEB Document 19 Filed 04/21/21 PageID.184 Page 2 of 12



1       purpose of this Order is to protect the confidentiality of such materials as much as
2       practical during the litigation.
3             THEREFORE, the Parties stipulate and agree as follows:
4                                           DEFINITIONS
5             1.     The term “confidential information” will mean and include information
6       contained or disclosed in any materials, including documents, portions of documents,
7       answers to interrogatories, responses to requests for admissions, trial testimony,
8       deposition testimony, and transcripts of trial testimony and depositions, including
9       data, summaries, and compilations derived therefrom that is deemed to be
10      confidential information by any party to which it belongs.
11            2.     The term “materials” will include, but is not be limited to: documents;
12      correspondence; memoranda; bulletins; blueprints; specifications; customer lists or
13      other material that identify customers or potential customers; price lists or schedules
14      or other matter identifying pricing; minutes; telegrams; letters; statements; cancelled
15      checks; contracts; invoices; drafts; books of account; worksheets; notes of
16      conversations; desk diaries; appointment books; expense accounts; recordings;
17      photographs; motion pictures; compilations from which information can be obtained
18      and translated into reasonably usable form through detection devices; sketches;
19      drawings; notes (including laboratory notebooks and records); reports; instructions;
20      disclosures; other writings; models and prototypes and other physical objects;
21      medical records; and employee personnel records.
22            3.     The term “counsel” will mean outside counsel of record, and other
23      attorneys, paralegals, secretaries, and other support staff employed in the law firms
24      identified below: Gleason & Favarote, LLP and Gruenberg Law.
25                                         GENERAL RULES
26            4.     Each party to this litigation that produces or discloses any materials,
27      answers to interrogatories, responses to requests for admission, trial testimony,
28      deposition testimony, and transcripts of trial testimony and depositions, or
                                                  2.
             ORDER GRANTING JOINT MOTION AND ENTERING STIPULATED PROTECTIVE ORDER
                                                            USDC Case No. 3:20-cv-00809-L-DEB
     Case 3:20-cv-00809-L-DEB Document 19 Filed 04/21/21 PageID.185 Page 3 of 12



1       information that the producing party believes should be subject to this Protective
2       Order may designate the same as “CONFIDENTIAL.”
3                    a.    Designation as “CONFIDENTIAL”: Any party or non-party
4                          subject to this Order may only designate documents or other
5                          information in this action as “CONFIDENTIAL” if the
6                          designating party or non-party has an articulable, good faith basis
7                          to believe that each document or other information designated as
8                          “CONFIDENTIAL” qualifies for protection under Federal Rule
9                          of Civil Procedure 26(c).
10            5.     Whenever a deposition taken on behalf of any party involves a
11      disclosure of confidential information of any party:
12                   a.    the deposition or portions of the deposition must be designated as
13                         containing confidential information subject to the provisions of
14                         this Order; such designation must be made on the record
15                         whenever possible, but a party may designate portions of
16                         depositions   as   containing       confidential   information   after
17                         transcription of the proceedings;
18                   b.    a party will have until fourteen (14) days after receipt of the
19                         deposition transcript to inform the other party or parties to the
20                         action of the portions of the transcript to be designated
21                         “CONFIDENTIAL.”
22                   c.    the disclosing party will have the right to exclude from
23                         attendance at the deposition, during such time as the confidential
24                         information is to be disclosed, any person other than the
25                         deponent, parties, counsel (including their staff and associates),
26                         the court reporter, and the person(s) agreed upon pursuant to
27                         paragraph 7 below; and
28
                                                  3.
             ORDER GRANTING JOINT MOTION AND ENTERING STIPULATED PROTECTIVE ORDER
                                                            USDC Case No. 3:20-cv-00809-L-DEB
     Case 3:20-cv-00809-L-DEB Document 19 Filed 04/21/21 PageID.186 Page 4 of 12



1                    d.       the originals of the deposition transcripts and all copies of the
2                             deposition must bear the legend “CONFIDENTIAL” and the
3                             original or any copy ultimately presented to a court for filing
4                             must not be filed unless it can be accomplished under seal,
5                             identified as being subject to this Order, and protected from being
6                             opened except by order of this Court.
7             6.     All confidential information designated as “CONFIDENTIAL” must
8       not be disclosed by the receiving party to anyone other than those persons designated
9       within this order and must be handled in the manner set forth below and, in any
10      event, must not be used for any purpose other than in connection with this litigation,
11      unless and until such designation is removed either by agreement of the parties, or by
12      order of the Court.
13            7.     Information designated “confidential” shall be permitted only to the
14      following:
15                   a)       The Court;
16                   b)       Counsel identified in paragraph 3, including their affiliated
17                            attorneys, paralegals, secretarial and clerical staff
18                   c)       Executives who are required to participate in policy decisions
19                            with reference to this action;
20                   d)       Technical personnel of the parties with whom Counsel for the
21                            parties find it necessary to consult, in the discretion of such
22                            counsel, in preparation for trial of this action;
23                   e)       Stenographic and clerical employees associated with the
24                            individuals identified above;
25                   f)       Any deposition, trial or hearing witness who previously had
26                            access to the “confidential” information, or who is currently or
27                            was previously an officer, director, partner, member, employee or
28
                                                      4.
             ORDER GRANTING JOINT MOTION AND ENTERING STIPULATED PROTECTIVE ORDER
                                                            USDC Case No. 3:20-cv-00809-L-DEB
     Case 3:20-cv-00809-L-DEB Document 19 Filed 04/21/21 PageID.187 Page 5 of 12



1                          agent of an entity that has had access to the “confidential”
2                          information;
3                    g)    Mock jury participants, provided, however, that prior to the
4                          disclosure of “confidential” information to any such mock jury
5                          participant, counsel for the Party making the disclosure shall
6                          deliver a copy of this Protective Order to such person, shall
7                          explain that such person is bound to follow the terms of such
8                          Order, and shall secure the signature of such person on a
9                          statement in the form attached hereto as Exhibit A;
10                   h)    Outside experts or expert consultants consulted by the
11                         undersigned Parties or their counsel in connection with this
12                         matter, whether or not retained to testify at any oral hearing;
13                         provided, however, that prior to the disclosure of “confidential”
14                         information to any such expert or expert consultant, counsel for
15                         the Party making the disclosure shall deliver a copy of this
16                         Protective Order to such person, shall explain its terms to such
17                         person, and shall secure the signature of such person on a
18                         statement in the form attached hereto as Exhibit A;
19                   i)    Plaintiff and representatives of Defendant; and
20                   j)    Any other person that the Designating Party agrees to in writing.
21            8.     With respect to material designated “CONFIDENTIAL” any person
22      indicated on the face of the document to be its originator, author or a recipient of a
23      copy of the document, may be shown the same.
24            9.     All information which has been designated as “CONFIDENTIAL” by
25      the producing or disclosing party, and any and all reproductions of that information,
26      must be retained in the custody of the counsel for the receiving party identified in
27      paragraph 3, except that independent experts authorized to view such information
28
                                                  5.
             ORDER GRANTING JOINT MOTION AND ENTERING STIPULATED PROTECTIVE ORDER
                                                            USDC Case No. 3:20-cv-00809-L-DEB
     Case 3:20-cv-00809-L-DEB Document 19 Filed 04/21/21 PageID.188 Page 6 of 12



1       under the terms of this Order may retain custody of copies such as are necessary for
2       their participation in this litigation.
3              10.    Before any materials produced in discovery, answers to interrogatories,
4       responses to requests for admissions, deposition transcripts, or other documents
5       which are designated as confidential information are filed with the Court for any
6       purpose, the party seeking to file such material must seek permission of the Court to
7       file the material under seal.
8              11.    No party may file any document under seal, except pursuant to a court
9       order that authorizes the filing of the document, or portion of the document, under
10      seal. A sealing order will issue only upon a showing that the information is
11      privileged or protectable under the law. The party seeking to file under seal must
12      limit its sealing request to the specific portion of the document that contains the
13      confidential or privileged material.
14             12.    An application to file a document under seal shall be served on
15      opposing counsel, and on the person or entity that has custody and control of the
16      document, if different from opposing counsel. If the application to file under seal a
17      document designated as confidential is being made by the non-designating party,
18      then, upon request, the designating party must promptly provide the applicant with a
19      legal basis for the confidential designation to include within the application. If
20      opposing counsel, or the person or entity that has custody and control of the
21      document, wishes to oppose the application, he/she must contact the chamber of the
22      judge who will rule on the application, to notify the judges staff that an opposition to
23      the application will be filed. The parties shall follow and abide by applicable law,
24      including Civil Local Rule 79.2, Section 2.j of the Electronic Case Filing
25      Administrative Policies and Procedures, and the chambers rules, with respect to
26      filing documents under seal. An unredacted version of the document must be lodged
27      with the motion to seal. A redacted version of the document must be publicly e-filed
28      contemporaneously with the motion or ex parte application to file under seal.
                                                   6.
             ORDER GRANTING JOINT MOTION AND ENTERING STIPULATED PROTECTIVE ORDER
                                                            USDC Case No. 3:20-cv-00809-L-DEB
     Case 3:20-cv-00809-L-DEB Document 19 Filed 04/21/21 PageID.189 Page 7 of 12



1
2             13.    At any stage of these proceedings, any party may object to a designation
3       of the materials as confidential information. The objecting party must notify the
4       designating party, in writing, of the materials objected to and the ground(s) for the
5       objection. Therefore, lead counsel (or attorneys with full authority to make decisions
6       and bind the client without later seeking approval from a servicing attorney) must
7       promptly meet and confer, pursuant to Local Rule 26.1.a. If the dispute is not
8       resolved within seven (7) days of receipt of the objections, and after counsel have
9       thoroughly and completely met and conferred, the parties must place a joint call to
10      the assigned magistrate judge’s chambers to explain the dispute and the parties’
11      respective positions. The materials at issue must be treated as confidential
12      information until the Court has ruled on the objection or the matter has been
13      otherwise resolved.
14            14.    All confidential information must be held in confidence by those
15      inspecting or receiving it, and must be used only for purposes of this action. Counsel
16      for each party, and each person receiving confidential information must take
17      reasonable precautions to prevent the unauthorized or inadvertent disclosure of such
18      information. If confidential information is disclosed to any person other than a
19      person authorized by this Order, the party responsible for the unauthorized disclosure
20      must immediately bring all pertinent facts relating to the unauthorized disclosure to
21      the attention of the other parties and, without prejudice to any rights and remedies of
22      the other parties, make every effort to prevent further disclosure by the party and by
23      the person(s) receiving the unauthorized disclosure.
24            15.    No party will be responsible to another party for disclosure of
25      confidential information under this Order if the information in question is not labeled
26      or otherwise identified as such in accordance with this Order.
27            16.    If a party, through inadvertence, produces any confidential information
28      without labeling or marking or otherwise designating it as such in accordance with
                                                  7.
             ORDER GRANTING JOINT MOTION AND ENTERING STIPULATED PROTECTIVE ORDER
                                                            USDC Case No. 3:20-cv-00809-L-DEB
     Case 3:20-cv-00809-L-DEB Document 19 Filed 04/21/21 PageID.190 Page 8 of 12



1       this Order, the designating party may give written notice to the receiving party that
2       the document or thing produced is deemed confidential information, and that the
3       document or thing produced should be treated as such in accordance with that
4       designation under this Order. The receiving party must treat the materials as
5       confidential, once the designating party so notifies the receiving party. If the
6       receiving party has disclosed the materials before receiving the designation, the
7       receiving party must notify the designating party in writing of each such disclosure.
8       Counsel for the parties will agree on a mutually acceptable manner of labeling or
9       marking the inadvertently produced materials as “CONFIDENTIAL”.
10               17.   Nothing within this order will prejudice the right of any party to object
11      to the production of any discovery material on the grounds that the material is
12      protected as privileged or as attorney work product.
13               18.   Nothing in this Order will bar counsel from rendering advice to their
14      clients with respect to this litigation and, in the course thereof, relying upon any
15      information designated as confidential information, provided that the contents of the
16      information must not be disclosed.
17               19.   This Order will be without prejudice to the right of any party to oppose
18      production of any information for lack of relevance or any other ground other than
19      the mere presence of confidential information. The existence of this Order must not
20      be used by either party as a basis for discovery that is otherwise improper under the
21      Federal Rules of Civil Procedure.
22               20.   Nothing within this order will be construed to prevent disclosure of
23      confidential information if such disclosure is required by law or by order of the
24      Court.
25               21.   Upon final termination of this action, including any and all appeals,
26      counsel for each party must, upon request of the producing party, return all
27      confidential information to the party that produced the information, including any
28      copies, excerpts, and summaries of that information, or must destroy same at the
                                                    8.
             ORDER GRANTING JOINT MOTION AND ENTERING STIPULATED PROTECTIVE ORDER
                                                            USDC Case No. 3:20-cv-00809-L-DEB
     Case 3:20-cv-00809-L-DEB Document 19 Filed 04/21/21 PageID.191 Page 9 of 12



1       option of the receiving party, and must purge all such information from all machine-
2       readable media on which it resides. Notwithstanding the foregoing, counsel for each
3       party may retain all pleadings, briefs, memoranda, motions, and other documents
4       filed with the Court that refer to or incorporate confidential information, and will
5       continue to be bound by this Order with respect to all such retained information.
6       Further, attorney work product materials that contain confidential information need
7       not be destroyed, but, if they are not destroyed, the person in possession of the
8       attorney work product will continue to be bound by this Order with respect to all
9       such retained information.
10            22.     Absent an ex parte motion made within 10 calendar days of the
11      termination of this action, the court will destroy any confidential documents in its
12      possession.
13            23.     The restrictions and obligations set forth within this order will not apply
14      to any information that: (a) the parties agree should not be designated confidential
15      information; (b) the parties agree, or the Court rules, is already public knowledge; (c)
16      the parties agree, or the Court rules, has become public knowledge other than as a
17      result of disclosure by the receiving party, its employees, or its agents in violation of
18      this Order; or (d) has come or will come into the receiving party's legitimate
19      knowledge independently of the production by the designating party. Prior
20      knowledge must be established by pre-production documentation.
21            24.     The restrictions and obligations within this order will not be deemed to
22      prohibit discussions of any confidential information with anyone if that person
23      already has or obtains legitimate possession of that information.
24            25.     Transmission by email or some other currently utilized method of
25      transmission is acceptable for all notification purposes within this Order.
26            26.     This Order may be modified by agreement of the parties, subject to
27      approval by the Court.
28
                                                    9.
             ORDER GRANTING JOINT MOTION AND ENTERING STIPULATED PROTECTIVE ORDER
                                                            USDC Case No. 3:20-cv-00809-L-DEB
 Case 3:20-cv-00809-L-DEB Document 19 Filed 04/21/21 PageID.192 Page 10 of 12



1          27.    The Court may modify the protective order in the interest of justice or
2    for public policy reasons. . The parties prefer that the Court provide them with notice
3    of the Court's intent to modify the Order and the content of those modifications, prior
4    to entry of such an order.
5          28.    Without a separate court order, this Order and the party stipulation do
6    not change, amend, or circumvent any court rule or local rule.
7    Dated: April 19, 2021                           GLEASON & FAVAROTE, LLP
                                                     PAUL M. GLEASON
8                                                    TOREY JOSEPH FAVAROTE
9                                                By:/s/ Paul M. Gleason1
                                                                Paul M. Gleason
10
                                                     Attorneys for Defendant
11                                                   CORECIVIC, OF TENNESSEE, LLC
12   Dated: April 19, 2021                           GRUENBERG LAW
                                                     JOSH D. GRUENBERG
13                                                   COLETTE N. MAHON
14                                               By:/s/ Colette N. Mahon
                                                                Colette N. Mahon
15
                                                     Attorneys for Plaintiff GREGORY
16                                                   ARNOLD
17
18
19         IT IS SO ORDERED this 21st day of April, 2021
20
21
22
23
24
25
26
27         1
             All other signatories listed, and on whose behalf the filing is submitted,
28   concur in the filing’s content and have authorized the filing.

                                               10.
         ORDER GRANTING JOINT MOTION AND ENTERING STIPULATED PROTECTIVE ORDER
                                                        USDC Case No. 3:20-cv-00809-L-DEB
 Case 3:20-cv-00809-L-DEB Document 19 Filed 04/21/21 PageID.193 Page 11 of 12



1
2
3
4
5
6
7
8
             EXHIBIT A
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             11.
         ORDER GRANTING JOINT MOTION AND ENTERING STIPULATED PROTECTIVE ORDER
                                                        USDC Case No. 3:20-cv-00809-L-DEB
 Case 3:20-cv-00809-L-DEB Document 19 Filed 04/21/21 PageID.194 Page 12 of 12



1                                                EXHIBIT A
2                        CERTIFICATE RE CONFIDENTIAL DISCOVERY MATERIALS

3           I hereby acknowledge that I, _______________________________ [NAME],

4    _____________________________________ [POSITION AND EMPLOYER], am about to

5    receive Confidential information supplied in connection with the proceeding entitled Gregory

6    Arnold v. CoreCivic of Tennessee LLC, United States District Court – Southern District Case No.

7    3:20-cv-00809-L-DEB. I certify that I understand that the Confidential information is provided to

8    me subject to the terms and restrictions of the Stipulated Protective Order entered in this

9    Proceeding. I have been given a copy of the Stipulated Protective Order; I have read it, and I agree

10   to be bound by its terms.

11          I understand that Confidential information, as defined in the Stipulated Protective Order,

12   including any notes or other records that may be made regarding any such materials, shall not be

13   disclosed to anyone except as expressly permitted by the Stipulated Protective Order. I will not

14   copy or use, except solely for the purposes of this Proceeding, any Confidential information

15   obtained pursuant to this Stipulated Protective Order, except as provided therein or otherwise

16   ordered by the Court in the Proceeding.

17          I further understand that I am to retain all copies of all Confidential information provided

18   to me in the proceeding in a secure manner, and that all copies of such Information is to remain in

19   my personal custody until termination of my participation in this proceeding, whereupon the copies

20   of such Information will be returned to counsel who provided me with such Information.

21          I declare under penalty of perjury, under the laws of the United States of America, that the

22   foregoing is true and correct. Executed this ___ day of _____, 20__, at __________________.

23   DATED:_________________________ BY: _____________________________________
                                        Signature
24                                      ______________________________________
25                                      Title
                                        ______________________________________
26                                      Address
                                        ______________________________________
27                                      City, State, Zip
                                        ______________________________________
28                                      Telephone Number
                                                      12.
          ORDER GRANTING JOINT MOTION AND ENTERING STIPULATED PROTECTIVE ORDER
                                                         USDC Case No. 3:20-cv-00809-L-DEB
